 



Exhibit 10.23

THE McGRAW-HILL COMPANIES, INC.

MANAGEMENT SUPPLEMENTAL DEATH AND

DISABILITY BENEFITS PLAN

(As amended and restated effective February 23, 2000)

92



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC.

MANAGEMENT SUPPLEMENTAL DEATH & DISABILITY BENEFITS PLAN

               The Company desires to retain the services and provide rewards
and incentives to members of a select group of management employees who
contribute to the success of the Company. In order to achieve this objective,
the Company has adopted the following Plan to provide benefits for certain
management employees who become Members of the Plan and their Beneficiaries.

93



--------------------------------------------------------------------------------



 



ARTICLE I

TITLE AND EFFECTIVE DATE

               SECTION 1.01. This Plan shall be known as The McGraw-Hill
Companies, Inc. Management Supplemental Death and Disability Benefits Plan
(hereinafter referred to as the “Plan”).

               SECTION 1.02. This amendment and restatement of the Plan shall be
effective as of the Effective Date. Members and their Beneficiaries who receive
benefits (or who become entitled to receive benefits) prior to the Effective
Date shall be governed by the terms and conditions of the Prior Plan.

94



--------------------------------------------------------------------------------



 



ARTICLE II

DEFINITIONS AND RULES OF CONSTRUCTION

               SECTION 2.01. As used herein, the following words and phrases
shall have the meanings specified below unless a different meaning is clearly
required by the context:

         “Actuarially Determined” shall mean a benefit of equivalent value when
computed on the basis of 7% interest compounded annually and the 1971 group
mortality tables (determined separately by sex). In the event of a Change of
Control, this definition shall not be changed.

         “Beneficiary” shall mean the person or persons designated in writing by
the Member to receive any benefits under this Plan. Any Beneficiary designation
shall be made in a written instrument filed with the Company and shall become
effective only when accepted and acknowledged in writing by the Company. No
Beneficiary designation shall be accepted by the Company if it is received after
the date of death of the Member. If no Beneficiary has been designated or
survives a Member, any amounts to be paid to the Member’s Beneficiary shall be
paid to the Member’s estate.

         “Board of Directors” shall mean the Board of Directors of the Company.

         “CEO” shall mean the individual serving as the Chief Executive Officer
of the Company.

         “Change of Control” shall mean any of the following:

                    (i) An acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Corporation, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Corporation; (2) any acquisition
by the Corporation; (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any entity controlled by
the Corporation; or (4) any acquisition pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (iii) of this definition; or

95



--------------------------------------------------------------------------------



 



                    (ii) A change in the composition of the Board of Directors
such that the individuals who, as of the effective date of the Plan, constitute
the Board of Directors (such Board of Directors shall be hereinafter referred to
as the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, for purposes of this definition,
that any individual who becomes a member of the Board of Directors subsequent to
the effective date of the Plan, whose election, or nomination for election by
the Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board of Directors and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors shall not be so
considered as a member of the Incumbent Board; or

                    (iii) Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (“Corporate Transaction”); excluding, however, such a
Corporate Transaction pursuant to which (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation, any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

96



--------------------------------------------------------------------------------



 



                    (iv) The approval by the stockholders of the Corporation of
a complete liquidation or dissolution of the Corporation.”

         “Committee” shall mean the Compensation Committee of the Board of
Directors, as the same may be constituted from time to time, and any successor
to the Compensation Committee designated by the Board of Directors.

         “Company” shall mean The McGraw-Hill Companies, Inc., a New York
corporation, and any successor thereto.

         “Death Benefit” shall mean any benefit paid to a Beneficiary upon the
death of a Member as provided under Article IV of the Plan.

         “Disability” or “Disabled” shall mean eligibility for disability
benefits under the terms of the Employer’s Long Term Disability Plan in effect
at the time the Member becomes disabled.

         “Disabled Member” means an individual whose employment with an Employer
has terminated due to a Disability. An individual’s status as a Disabled Member
will terminate upon the earlier to occur of (i) the individual’s death, (ii) the
date on which the individual ceases to be Disabled and (iii) the individual’s
Normal Retirement Date.

         “Effective Date” shall mean January 1, 1999.

         “Employer” shall mean the Company and each direct or indirect
wholly-owned subsidiary of the Company.

         “Final Monthly Earnings” shall mean (i) the sum of a Member’s highest
rate of annual base salary in effect during the thirty-six month period
immediately preceding the date of a termination of employment due to Disability
plus his highest 100% target annual short-term incentive opportunity during that
same thirty-six month period (ii) divided by twelve.

         “Member” shall mean an employee of an Employer who is part of a select
group of management and who has become, and continues to be, a Member as
provided in Article III hereof.

         “Monthly Disability Income” shall mean the monthly income due a
Disabled Member as provided in Article V of the Plan.

         “Normal Retirement Date” shall mean the first day of the month
coincident with or immediately following the Member’s sixty-fifth birthday.

         “Plan” shall mean The McGraw-Hill Companies, Inc. Management
Supplemental Death and Disability Benefits Plan.

97



--------------------------------------------------------------------------------



 



         “Plan Administrator” shall have the meaning assigned to such term in
Section 6.01.

         “Prior Plan” shall mean the terms of the Plan as in effect prior to the
Effective Date.

         “Qualified Plan” shall mean each of the following retirement plans: the
Employee Retirement Plan of The McGraw-Hill Companies, Inc. and Its
Subsidiaries; the Standard & Poor’s Employee Retirement Plan for Represented
Employees; the Employee Retirement Income Plan of McGraw-Hill Broadcasting
Company, Inc. and its Subsidiaries; and any successor plans thereto.

         “Retirement” shall mean a termination of a Member’s employment other
than by reason of death or Disability on or after the Member’s Normal Retirement
Date.

               SECTION 2.02. In construing the Plan, unless the context requires
otherwise, the masculine form of a word shall be deemed to include the feminine
form and the singular form of a word shall be construed to include the plural
form thereof.

98



--------------------------------------------------------------------------------



 



ARTICLE III

MEMBERSHIP IN THE PLAN

               SECTION 3.01. Individuals who were members of the Prior Plan
immediately prior to the Effective Date shall, subject to the further provisions
of this Section 3.01 and Section 3.04, continue to be eligible to participate in
the Plan on and after the Effective Date. On and after the Effective Date, the
CEO and each other employee of an Employer eligible under Section 3.04 who is
designated in writing by the CEO on an individual basis shall be Members of the
Plan. The CEO shall have the right to remove any Member from the Plan at any
time if the Member is no longer eligible for selection as a Member in accordance
with Section 3.04; provided, however, that a Member whose benefits under the
Plan have commenced to be paid shall not be removed from membership in the Plan
and such benefits shall not be terminated thereafter for any reason, except in
the manner contemplated by Section 4.01. Removal of a Member under this
Section 3.01 shall be effective as of the date of the written notice from the
Company to the Member informing the Member of such removal.

               SECTION 3.02. If a Member whose benefits under the Plan have not
commenced to be paid is removed from the Plan under Section 3.01, all rights of
such removed Member and such Member’s Beneficiary to future payments or benefits
under the Plan shall terminate as of the date of such removal without further
action or notice by any person.

               SECTION 3.03. The payment of benefits to the Member or his
Beneficiary under this Plan is conditioned upon the continuous employment of the
Member by the Employer (including periods of authorized leaves of absence) from
the date of the Member’s initial participation in the Plan until the Member’s
Retirement, Disability or death, whichever first occurs. In the event that a
Member’s employment with an Employer terminates for any reason other than
Retirement, Disability or death, all rights of such Member and such Member’s
Beneficiary to future payments or benefits under the Plan shall terminate as of
the date of such termination of employment without further action or notice by
any person.

               SECTION 3.04. Only individuals who are employees of an Employer
and who are above salary grade 24 shall be eligible to be selected as Members of
the Plan.

99



--------------------------------------------------------------------------------



 



ARTICLE IV

DEATH BENEFITS

               SECTION 4.01. In the event of the death of a Member or a Disabled
Member prior to his Normal Retirement Date, the Member’s Beneficiary shall be
entitled to receive a lump sum Death Benefit within sixty days following the
Member’ date of death. The amount of such benefit shall be equal to 200% of the
Member’s annual rate of base salary at the annual rate in effect at the time of
his death or, in the case of a Disabled Member, at the time of such Disabled
Member’s termination of employment due to Disability. Notwithstanding the
previous sentence, if a Member ceases to be Disabled prior to his Normal
Retirement Date or the date of his death and the Member does not return to
active employment with an Employer following the cessation of such Member’s
Disability, then no Death Benefit shall be payable under this Article IV upon
the subsequent death of the Member.

100



--------------------------------------------------------------------------------



 



ARTICLE V

DISABILITY BENEFITS

               SECTION 5.01. If a Member is determined by the Plan Administrator
to be Disabled prior to his Normal Retirement Date, the Disabled Member shall be
entitled to receive Monthly Disability Income equal to an amount, if any, (not
less than zero) determined in accordance with the formula [X — A - B — C], where



  “X” equals fifty percent of the Member’s Final Monthly Earnings.     “A”
equals one hundred percent of the sum of the Member’s monthly amounts paid
(i) under the Employer’s basic long-term disability plan, (ii) from Social
Security, (iii) from Workers’ Compensation and (iv) any other federal, state,
local, foreign or employer group insurance plans.     “B” equals one hundred
percent of his monthly income determined by the Plan Administrator to be payable
from the Qualified Plans.     “C” equals one hundred percent of the benefits
determined by the Plan Administrator to be payable to the Member from the
tax-qualified pension plans of any previous employers.

               SECTION 5.02. The amounts specified under Items B and C of
Section 5.01 shall be Actuarially Determined by the Plan Administrator as a
straight-life annuity payable in equal monthly installments, regardless of the
actual form or timing of payment, commencing with the month that the Monthly
Disability Income under Section 5.01 is scheduled to commence. Each Member shall
provide the Plan Administrator with the information necessary to calculate the
Monthly Disability Income under Section 5.01 and, in the event that the
information necessary to calculate the Monthly Disability Income of a Member is
not provided to the Plan Administrator, the Plan Administrator may make
reasonable estimates of such amounts and conclusively rely on such estimates in
calculating the amount of the Monthly Disability Income.

               SECTION 5.03. The Monthly Disability Income contemplated by this
Article V shall be payable to the Member until the end of the month in which
occurs the earliest of (i) the Member’s sixty-fifth birthday, (ii) the date of
the Member’s death and (iii) the end of the Member’s Disability.

101



--------------------------------------------------------------------------------



 



ARTICLE VI

PLAN ADMINISTRATION

               SECTION 6.01. The CEO shall have the authority to select and
remove Members of the Plan in accordance with the provisions of Article III.
Except as provided in the previous sentence, the Plan shall be administered by
the Committee. The Committee may delegate some or all of its responsibilities
under the Plan (other than its responsibilities under Section 7.02 and Section
8.05) to the Executive Vice President, Organizational Effectiveness or other
appropriate officer or employee of the Company designated by the Committee. For
purposes of the Plan, “Plan Administrator” shall mean the Committee or any
individual to whom the Committee has delegated administrative responsibility
under this Section 6.01.

               SECTION 6.02. The Plan Administrator may from time to time
establish rules and procedures for the administration of the Plan. The Plan
Administrator will have the right to construe and interpret the Plan and to
decide any and all matters arising thereunder or in connection with the
administration of the Plan, including, without limitation, the right (i) to
determine the eligibility for, and the form, amount and method of payment of any
benefit payments under the Plan, (ii) to establish the timing of benefit
distributions, (iii) to settle claims according to the provisions in Article VII
and (iv) to make any factual determinations related to the amount of or
eligibility for benefits. The decisions of the Plan Administrator will, to the
extent permitted by law, be conclusive and binding upon all persons having or
claiming to have any right or interest in or under the Plan. The Plan
Administrator may delegate any of its duties and responsibilities hereunder to
one or more officers or employees of the Company or to any third party if the
Plan Administrator finds that such delegation would facilitate the
administration of the Plan. The Plan Administrator may reasonably rely on the
advice of attorneys, actuaries, accountants and other experts in exercising its
duties and responsibilities under the Plan.

               SECTION 6.03. The Plan Administrator shall not make any
determination with respect to any benefits or other amounts payable to the Plan
Administrator in its capacity as a Member. In the event the previous sentence
applies, the applicable duties and responsibilities of the Plan Administrator
under the Plan shall be performed exclusively by the Committee.

               SECTION 6.04. The Company shall, to the fullest extent permitted
by law, indemnify and hold harmless the CEO, the Committee, any individual
acting as Plan Administrator and any officer or employee of an Employer who is
delegated responsibility under the Plan from any liability or expense incurred
by such person in connection with the performance of his duties under the Plan
or as a result of any facts and circumstances related to the operation or
administration of the Plan.

102



--------------------------------------------------------------------------------



 



ARTICLE VII

CLAIMS PROCEDURE

               SECTION 7.01. A claim for benefits under the Plan must be
promptly filed in writing by the Member, Beneficiary, or such person’s
authorized representative (the “Claimant”) with the Executive Vice President,
Organizational Effectiveness or other appropriate officer of the Company
designated by the Committee for this purpose (the “Initial Reviewer”). If a
claim is denied in whole or in part, the Claimant will be sent a written notice
of denial from the Initial Reviewer within ninety days of receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. Such extension will not exceed ninety days and notice thereof will be
given within the first ninety-day period. The notice of denial of a claim will
indicate the reasons for the denial (including reference to the Plan provisions
on which the denial is based), will describe any additional information or
material needed and the reasons why such additional information or material is
necessary, and will explain the claim review procedure.

               SECTION 7.02. If a claim is denied in whole or in part (or if no
decision on a claim is rendered within the limitations of time described in
Section 7.01), the Claimant may request a review by the Committee of the
decision of the Initial Reviewer (or of the claim, if no timely decision has
been rendered by the Initial Reviewer). This request must be submitted in
writing to the Committee within sixty days of receipt of the notice of denial
from the Initial Reviewer (or within sixty days following the expiration of the
initial review period where no decision notice is given to the Claimant by the
Initial Reviewer). The Claimant may review pertinent documents and may submit in
writing additional comments and material. A review decision will be made by the
Committee within sixty days of receipt of the request for review, unless there
are special circumstances which require an extension of the time for processing.
Such extension will not exceed sixty days and notice thereof must be given
within the first sixty-day period. The review decision of the Committee will be
in writing and will include specific references to the Plan provisions on which
the decision is based. The decision of the Committee on review shall be final
and binding on all interested persons.

103



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS

               SECTION 8.01. Nothing contained in this Plan shall be deemed to
give any Member or employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any Member
or employee at any time regardless of the effect which such discharge shall have
upon him as a Member of the Plan.

               SECTION 8.02. The rights of the Member, the Beneficiary of the
Member, or any other person claiming through the Member under this Plan, shall
be solely those of an unsecured general creditor of the Company.

               SECTION 8.03. The Plan does not involve a reduction in salary for
the Member or the foregoing of an increase in future salary by the Member.

               SECTION 8.04. Except insofar as this provision may be contrary to
applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization, or attachment of any benefits under this Plan shall be valid
or recognized by the Company.

               SECTION 8.05. Subject to Article IX hereof, the Company reserves
the right at any time and from time to time, by action of the Committee or its
Board of Directors, to terminate, modify or amend, in whole or in part, any or
all of the provisions of the Plan, including specifically the right to make any
such amendments effective retroactively; provided that such action shall not
reduce the benefits or rights of any Disabled Member or the Beneficiary of a
deceased Member. In addition, the Company may amend or modify any provision of
this Plan as to any particular Member by agreement with such Member, provided
that such agreement is in writing, is executed by both the Company and the
Member, and is filed with the Plan records. The provisions of any amendment or
modification made by agreement between a Member and the Company shall apply only
to the Member so agreeing and no other.

               SECTION 8.06. A Member shall have the right to change his
designated Beneficiary by notifying the Company of such in writing. Such change
shall become effective upon written acknowledgment of same by the Company. Any
payments made by the Company to a Beneficiary in good faith and under the terms
of the Plan shall fully discharge the Company from all further obligations with
respect to such payments.

               SECTION 8.07. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and each Member and his heirs, executors,
administrators and legal representatives.

               SECTION 8.08. The Plan shall be governed by the laws of the State
of New York, applicable to contracts to be performed entirely in such State and
without regard to the choice of law provisions thereof, but only to the extent
such laws are not

104



--------------------------------------------------------------------------------



 



preempted by the Employee Retirement Income Security Act of 1974, as amended.
This Plan is solely between the Company and each individual Member. The Member,
his Beneficiary or other persons claiming through the Member shall only have
recourse against the Company for enforcement of the Plan.

               SECTION 8.09. The obligations of the Company under this Plan
shall be subject to all applicable laws, rules and regulations, and such
approvals, by governmental agencies as may be required or as the Company deems
advisable.

105



--------------------------------------------------------------------------------



 



ARTICLE IX

SPECIAL RULES IN THE EVENT OF A CHANGE OF CONTROL

               SECTION 9.01. Notwithstanding anything to the contrary in any
other section of this Plan, in the event a Change of Control shall occur,
neither the Company nor its Board of Directors or the Committee shall thereafter
terminate, modify or amend, in whole or in part, any or all of the provisions of
this Plan. In no event shall such action reduce the benefits of any Disabled
Member or the Beneficiary of a deceased Member.

               SECTION 9.02. The reasonable legal fees incurred by any Member
(or former Member who was a Member when the Change of Control occurred) to
enforce his valid rights under this Article IX shall be paid by the Company to
the Member in addition to sums otherwise due under this Plan, whether or not the
Member is successful in enforcing his rights or whether or not the matter is
settled.

               SECTION 9.03. The terms of this Article IX shall supersede and
take precedence over the terms of any of the other Sections of this Plan.

106